Citation Nr: 1037262	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-32 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a nervous disorder, including as secondary 
to psoriasis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to August 
1980.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the Veteran's March 2005 claim for service 
connection for a nervous disorder.

In May 2009, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  A copy of this transcript is associated with the 
record.

In August 2009, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the Board 
for further appellate consideration.

The Board considers the Veteran's claim for service connection 
for a nervous disorder as encompassing all psychiatric disorders 
with which the Veteran has been diagnosed, pursuant to the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(holding that the scope of a mental health disability claim 
includes any mental health disability that could reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).


FINDING OF FACT

An acquired psychiatric disorder, to include a nervous disorder, 
is not shown to be related to the Veteran's military service or 
to any incident therein, or to his service-connected psoriasis.



CONCLUSION OF LAW

The Veteran's claimed psychiatric disorder, to include a nervous 
disorder, is not due to or aggravated by his service-connected 
psoriasis; nor was it incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R.§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Letters dated August 2005 and October 2009, provided to the 
Veteran before the October 2005 rating decision and the July 2010 
supplemental statement of the case, respectively, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed to 
establish his claim, what VA would do and had done, and what 
evidence he should provide.  The letters also informed the 
Veteran that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support his 
claim.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans (Court) issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that 
the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service-connection claim, including the degree of disability 
and the effective date of an award.  The Veteran was provided 
with such notice in July 2010.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in August 2009, 
instructed the AOJ to provide the Veteran with notice regarding 
the establishment of secondary service connection and notice 
consistent with Dingess, 19 Vet. App. 473 (2006); obtain any 
additional treatment records regarding his nervous disorder; 
provide the Veteran with a VA Compensation and Pension (C&P) 
examination; and, if its determination remained unfavorable to 
the Veteran, issue a new supplemental statement of the case.  The 
Board finds that the AOJ has substantially complied with those 
instructions.  It provided the Veteran with notice regarding 
establishing secondary service connection in October 2009; 
obtained the Veteran's additional VA treatment records; provided 
the Veteran with a VA C&P examination in January 2010; and issued 
a new supplemental statement of the case in July 2010.  
Additionally, in July 2010, the AOJ provided the Veteran with 
notice consistent with Dingess.  The Board finds that the AOJ is 
in substantial compliance with the Board's August 2009 remand 
instructions.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records and VA 
treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.




Laws and Regulations Pertaining to Service Connection, to Include 
on a Secondary Basis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 148, 
158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence is 
required to associate the claimed disability with the service-
connected disability).  In short, in order to establish 
entitlement to service connection on this secondary basis, there 
must be (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the current disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  

The Board notes that the provisions of 38 C.F.R. § 3.310 have 
been amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the comments 
to the regulation that the changes were intended to place a 
burden on the Veteran to establish a pre-aggravation baseline 
level of disability for the nonservice-connected disability 
before an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's claim 
was pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. Principi, 
357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The threshold criterion for service connection, on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).

Analysis: Service Connection for a Nervous Disorder, Including as 
Secondary to Psoriasis

The Veteran contends in his March 2005 claim that "I have severe 
psoriasis [and]... my nerves are shot.  I've lost jobs and people 
seem to stand clear of me."  He attributed his claimed nervous 
disorder to asbestos exposure in service in his August 2006 
notice of disagreement.  In his September 2007 substantive 
appeal, the Veteran stated that "over the years I've learned I 
have...nervous disorders."

At his May 2009 Board hearing, the Veteran asserted that 
"specialists and doctors...said that [his nervous disorder] could 
possibly be related to the asbestos removal" which occurred 
during the Veteran's service.  Id. at p. 4.  The Veteran also 
raised the theory of secondary service connection for his nervous 
disorder, stating that he had developed depression because people 
back away from him, refuse to shake his hand, and deny him 
employment as a result of his psoriasis.  See pp. 8-9.

The Veteran's service treatment records show no evidence of 
complaints, diagnoses, or treatment of any nervous disorder or 
depression during service.  At his June 1980 separation 
examination, a clinician found that the Veteran's psychiatric 
condition was normal on clinical evaluation.

Nearly 25 years after service, in March 2005, the Veteran sought 
VA treatment because he found himself "homeless, jobless, and 
depressed."  He denied any psychiatric history or prior 
treatment.  He reported that he had lost his job 3 weeks ago and 
had no income, his sister had recently died in a parachuting 
accident, and he had been held at gunpoint by a former co-worker 
who stole his van.

VA provided the Veteran with a C&P examination in January 2010.  
The examiner, a psychiatrist, reviewed the claims file and noted 
that a VA clinician had diagnosed the Veteran with depressive 
disorder, not otherwise specified (NOS), in July 2006.  She also 
noted that the Veteran had told a VA clinician that he was not 
depressed in April 2007.  The Veteran reported that he has had no 
psychiatric hospitalizations, other than his residential 
treatments for substance abuse.  He further reported that he 
studied depression and eventually got better without medication; 
he listed his sobriety as the biggest factor in getting better.  
The Veteran denied having any current problems with depressed 
mood, anxiety, or social phobia, and denied any psychiatric 
symptomatology since 2006.  The VA examiner diagnosed the Veteran 
with no active psychiatric disorder, and with a history of 
adjustment disorder with depressed mood that resolved in 2006.  
The VA examiner opined that the Veteran "had an Adjustment 
Disorder with depressed mood in 2006 that has now resolved.  This 
adjustment disorder was related to his homelessness, itself a 
con[s]equence of his marital break up in 1999.  None of this was 
related to his time in service, nor to his psoriasis.  He no 
longer is having any symptoms of any psychiatric syndrome 
whatsoever....It is NOT at least as likely as not that his claimed 
psychiatric condition was incurred or aggravated by his time in 
the service.  It is NOT at least as likely as not that his 
claimed psychiatric condition was incurred or aggravated [at] any 
time during or after the service as a result of his SC [service-
connected] psoriasis."  (Emphasis in original.)

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, her 
medical findings constitute competent medical evidence.

In order for a VA examination to be considered adequate in a case 
of service connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  In this case, the VA examiner provided an 
etiological opinion that the Veteran's claimed psychiatric 
condition was not caused by or a result of the Veteran's service, 
or his service-connected psoriasis.  The VA examiner based her 
medical opinion on a review of the Veteran's service and post-
service treatment records, and on the Veteran's own attribution 
of his prior psychiatric condition to factors unrelated to 
service.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Consequently, her 
report is deemed adequate.

The Board further finds that the VA examiner's medical opinion is 
credible, based on its internal consistency and the VA examiner's 
duty to offer truthful opinions.  Consequently, the Board assigns 
considerable probative value to the VA examiner's January 2010 
etiological opinion.

The Veteran is competent to observe that he had feelings of 
nervousness and alienation because of his psoriasis.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" 
is evidence provided by a person who has personal knowledge 
derived from his own senses); 38 C.F.R. § 3.159(a)(2) 
("Competent lay evidence" is any evidence not requiring that 
the proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  See also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).  
However, the Veteran is not competent to diagnose, or determine 
the etiology of, a nervous or psychiatric condition.

The Board also ascribes greater probative weight to the VA 
examiner's etiological opinion than to the Veteran's contention 
that his nervous condition was caused by service (including 
asbestos exposure) or by his service-connected psoriasis, because 
the VA examiner's determinations are based on greater medical 
knowledge and experience.  Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

With respect to the Veteran's contention at his May 2009 Board 
hearing that "specialists and doctors...said that [his nervous 
disorder] could possibly be related to the asbestos removal," 
the Board finds that this assertion is an insufficient basis for 
a grant of service connection.  First, a layperson's account of 
what a clinician purportedly said regarding the etiology of his 
claimed conditions is too attenuated to constitute "medical" 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Second, even if those specialists' and doctors' opinions were of 
record, opinions consisting of speculation or uncertainty-as 
here, by use of the words "could" and "possibly"-are 
inadequate for establishing service connection.  Bloom v. West, 
12 Vet. App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty); 
Bostain v. West, 11 Vet. App. 124 (1998) (a private physician's 
opinion that a Veteran's preexisting service-related condition 
"may have" contributed to his ultimate demise was too 
speculative, standing alone, to be deemed new and material 
evidence to reopen cause-of-death claim); Obert v. Brown, 5 Vet. 
App. 30 (1993) (a medical opinion expressed in terms of "may be 
related to service" necessarily implies "may or may not," and 
therefore is too speculative to establish a plausible claim); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a medical 
professional's use of equivocal language such as "may or may not 
be related to service" was too speculative to constitute a 
definitive opinion on issue of causation).

The Board notes that the analysis above is necessary 
notwithstanding the absence of a psychiatric disorder at the time 
of his January 2010 C&P examination, because the Veteran had a 
diagnosis of depressive disorder in 2006 during the pendency of 
his claim.  The requirement that a current disability be present 
is satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim...even though the disability resolves prior 
to the Secretary's adjudication of the claim."  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, because he was not diagnosed with a 
nervous or psychiatric condition during service.  Additionally, 
service connection cannot be granted on the basis of continuity 
of symptomatology, because the Veteran was not treated for a 
nervous or psychiatric condition for many years following 
service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for an acquired psychiatric disorder, to include a 
nervous disorder; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As 
such, the Veteran's claim is denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include a nervous disorder, including as secondary to psoriasis, 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


